  Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 1 of 22 PageID #: 341



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

JONATHAN IRONS,                             )
                                            )
Plaintiff,                                  )
                                            )
v.                                          )        No. 4:21 CV 293 RWS
                                            )
JOHN NESKE, ET AL.,                         )
                                            )
Defendants.                                 )

                          MEMORANDUM AND ORDER

       This matter is before me on Defendant Richard Morrell’s motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). ECF No. [37]. Plaintiff Jonathan Irons brings

claims under 42 U.S.C. § 1983 alleging violations of his First, Fourth, and Fourteenth

Amendment rights, as well as supplemental state law claims, against officers of the

O’Fallon Police Department and St. Charles County Sheriff’s Department, the City of

O’Fallon, and St. Charles County for their actions during the investigation and

prosecution of Irons for the shooting of Stanley Stotler. For the reasons set forth below,

Morrell’s motion to dismiss will be granted as to Counts III and VII, and denied as to

Counts I, II, IV, VI, and VIII.

                                   BACKGROUND

       On January 14, 1997, Stanley Stotler returned home from work and heard

someone in his bedroom closet. He retrieved a gun he kept under his mattress, pointed

it toward the closet, and ordered the intruder to come out. When the closet door opened,
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 2 of 22 PageID #: 342



the intruder fired a shot, hitting Stotler in the arm. The assailant shot Stotler again in

the temple and fled.

      The O’Fallon Police Department and St. Charles County Sheriff’s Department

investigated Stotler’s assault. Although investigators collected evidence from the

scene, none of it pointed directly to a suspect, so they canvassed the neighborhood. It

was during this process that they determined that Irons had been in the neighborhood

on the night of Stotler’s assault. Irons was later arrested and prosecuted. Irons

maintained his innocence throughout his prosecution, but he was convicted of the

assault on October 20, 1998, and sentenced to fifty years in prison.

      More than twenty years later, compelling evidence was discovered, casting

doubt on Irons’ conviction. Three new pieces of evidence were used to overturn his

conviction: (1) a previously undisclosed exculpatory fingerprint report, (2) an expert

report revealing the use of a suggestive photo array, and (3) the existence of previously

suppressed evidence of police misconduct by one of the investigators. Based on this

evidence, on March 9, 2020, a Missouri court granted Irons’ petition for a writ of

habeas corpus and vacated his conviction.

      Irons now brings claims against the City of O’Fallon, St. Charles County, and

several officers who participated in his investigation and prosecution, including

Morrell. Irons alleges that Defendants falsified evidence, withheld exculpatory

evidence, and conspired against him with the intent of prosecuting and convicting him

for Stotler’s assault. Irons’ complaint includes several claims under § 1983 for
                                            2
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 3 of 22 PageID #: 343



violations of his constitutional rights as well as state law claims under Missouri law.

Morrell has moved to dismiss the complaint under Fed. R. Civ. P. 12(b)(6) and to strike

Irons’ request for attorneys’ fees regarding his state law claims.

                                 LEGAL STANDARD

                       Federal Rule of Civil Procedure 12(b)(6)

      In ruling on a motion to dismiss under Rule 12(b)(6), I must accept all factual

allegations in the complaint as true and view them most favorably to the plaintiff. Hager

v. Arkansas Dept. of Health, 735 F.3d 1009, 1013 (8th Cir. 2013). To survive a motion

to dismiss, a plaintiff need not provide “detailed factual allegations” but must provide

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible on its face

when the plaintiff pleads sufficient facts to allow me to draw “the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.

                                   Qualified Immunity

      Qualified immunity shields government officials from civil liability and suit

under § 1983 unless their conduct violated “a clearly established constitutional or

statutory right of which a reasonable person would have known.” Snider v. City of

Cape Girardeau, 752 F.3d 1149, 1155 (8th Cir. 2014). An official seeking dismissal

under Rule 12(b)(6) based on an assertion qualified immunity must show he is entitled

to qualified immunity “on the face of the complaint.” Kulkay v. Roy, 847 F.3d 637,

642 (8th Cir. 2017). In determining whether dismissal is appropriate, I must consider:
                                             3
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 4 of 22 PageID #: 344



(1) “‘whether the plaintiff has stated a plausible claim for violation of a constitutional

or statutory right;’” and (2) “‘whether the right was clearly established at the time of

the alleged infraction.’” Id. (quoting Hager, 735 F.3d at 1013). An official is entitled

to qualified immunity unless both prongs are met. Id.

                                     DISCUSSION

      Morrell argues that Irons’ claims against him should be dismissed. His

arguments fall into three main categories: (1) failure to state a claim; (2) qualified

immunity; and (3) statute of limitations. I will discuss each of these arguments as they

apply to Irons’ claims against Morrell. But, as an initial matter, I will address Morrell’s

argument that Irons’ group pleading is insufficient under Rule 8(a).

                         Sufficiency of Irons’ Group Pleading

      In his memorandum in support of his motion to dismiss, Morrell focuses on the

allegations in Irons’ complaint that reference him by name while largely discounting

allegations against all Defendants. Then, in his reply brief, Morrell argues that such

group pleading violates Rule 8(a) and fails to put him on notice of the claims against

him. Although Morrell is correct that group pleading is not favored, Irons’ complaint

does not violate the group pleading standard.

      A plaintiff may refer to defendants collectively in a complaint if the complaint

provides the defendants with adequate notice of the claims against them. See Anderson

v. Waddle, 474 F. Supp. 2d 1116, 1120 (E.D. Mo. 2007); Wilson v. Jones, No.

2:15CV45 CDP, 2016 WL 1624015, at *2 (E.D. Mo. Apr. 25, 2016). When, as in this
                                            4
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 5 of 22 PageID #: 345



case, a complaint contains specific allegations of misconduct by the named defendants,

differentiating between a defendant, group of defendants, and all defendants satisfies

Rule 8(a). See McPherson v. Baltimore Police Dep’t, 494 F. Supp. 3d 269, 279–81 (D.

Md. 2020); Downing v. Goldman Phipps PLLC, No. 4:13CV206 CDP, 2015 WL

4078198, at *6–7 (E.D. Mo. July 6, 2015).

      Irons’ complaint provides Morrell with adequate notice of the claims against

him. Many of Irons’ allegations identify a specific Defendant or group of Defendants

that performed the alleged act. See, e.g., Compl. ¶¶ 43, 55, 56, 68. Other allegations

state that “Defendants” performed a specific act. See, e.g., Compl. ¶¶ 81–83. It is clear

from Irons’ complaint that, when he alleges “Defendants” performed an act, he means

to implicate all Defendants. Moreover, Irons alleges Morrell participated in the

investigation of Stotler’s assault, and Irons’ complaint contains specific allegations of

misconduct by Morrell. See Compl. ¶¶ 17, 20, 68, 72, 73.

      Reading Irons’ complaint as a whole, I find that he alleges sufficient details to

provide Morrell with adequate notice of the claims against him. Therefore, Irons’

complaint satisfies Rule 8(a), and I must consider all of Irons’ allegations in analyzing

Morrell’s motion to dismiss.

        Count I: 42 U.S.C. § 1983 – Due Process (Fourteenth Amendment)

      In Count I, Irons brings a due process claim against Defendants under § 1983 for

violation of his Fourteenth Amendment right to a fair trial. Morrell argues this claim

should be dismissed as against him based on failure to state a claim and qualified
                                            5
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 6 of 22 PageID #: 346



immunity.

                                 Failure to State a Claim

      Irons alleges that Defendants, including Morrell, violated his right to a fair trial

by: (1) fabricating evidence and failing to correct fabricated evidence known to be

false; (2) using unduly suggestive identification procedures to obtain false and

unreliable identifications; and (3) deliberately withholding and suppressing

exculpatory evidence. Compl. ¶¶ 104–108. Referencing Morrell specifically, Irons

alleges he fabricated a police report that falsely claimed that Irons confessed to Stotler’s

assault and removed a recording of an interrogation in which Irons repeatedly denied

any involvement in the crime. Compl. ¶¶ 68, 72, 73. Irons also alleges that the recording

was never disclosed, and that Morrell concealed the fact that Irons repeatedly denied

any involvement. Compl. ¶¶ 72–73. Morrell argues Irons has failed to state a claim

because Irons does not specifically allege that the fabricated confession was used to

secure his conviction or that the removed recording would have resulted in his

exoneration. I disagree.

      Irons has stated a plausible due process claim against Morrell based on

fabrication of evidence. Law enforcement officers violate a defendant’s right to due

process when they use false evidence to secure the defendant’s conviction. White v.

Smith, 696 F.3d 740, 754 (8th Cir. 2012); see also id. (noting a plaintiff can make out

a violation of substantive due process by “offering evidence of a purposeful police

conspiracy to manufacture, and the manufacture of, false evidence”) (internal quotation
                                             6
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 7 of 22 PageID #: 347



marks omitted). Here, Irons alleges that Morrell fabricated a confession; that

Defendants, including Morrell, provided false police reports to prosecutors, which

became the basis for charging and prosecuting Irons; and that he was convicted based

solely on Defendants’ fabricated evidence. Compl. ¶¶ 68, 73, 78, 82. While discovery

may reveal that Morrell’s report had no effect on Irons’ prosecution or conviction, or

that Morrell played no role in the fabrication of other evidence, Irons has alleged

sufficient facts to raise a reasonable inference that Morrell fabricated evidence to secure

Irons’ conviction.

      Irons has also stated a plausible due process claim against Morrell based on

suppression of, or failure to disclose, potentially exculpatory evidence. “An

investigating officer violates a defendant’s due process rights if the officer fails to

disclose or preserve potentially exculpatory evidence in bad faith.” Briscoe v. County

of St. Louis, Mo., 690 F.3d 1004, 1013 (8th Cir. 2012); see also White v. McKinley,

519 F.3d 806, 813–14 (8th Cir. 2008) (stating Brady protections “extend to actions of

… law enforcement officers such as investigating officers”). Here, Irons alleges

Morrell removed and never disclosed a recording of an interrogation in which Irons

repeatedly denied any involvement in Stotler’s assault. Compl. ¶ 72. Irons further

alleges that Morrell concealed the fact that he repeatedly denied any involvement and

that Morrell participated in deliberately withholding and suppressing exculpatory

evidence regarding the crime scene, identification procedures, witness interviews,

police reports, and interrogations. Compl. ¶¶ 73, 85, 107. As alleged in Irons’
                                            7
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 8 of 22 PageID #: 348



complaint, this misconduct was undertaken “intentionally, with malice, with reckless

indifference … and/or in total disregard of the truth and of Irons’ innocence.” Compl.

¶ 110. These allegations, accepted as true, are sufficient to support a reasonable

inference that Morrell suppressed or failed to disclose potentially exculpatory evidence

in bad faith.

                                  Qualified Immunity

      Furthermore, Morrell is not entitled to qualified immunity on Irons’ due process

claim. As discussed above, in determining whether Morrell is entitled to qualified

immunity, I must consider: (1) whether Irons has stated a plausible claim for a violation

of a constitutional or statutory right; and (2) whether that right was clearly established

at the time of the alleged violation. See Kulkay, 847 F.3d at 642. Having determined

that Irons has stated a plausible due process claim against Morrell for violation of his

Fourteenth Amendment right to a fair trial, I must consider whether such a right was

clearly established in 1997 when the events in question occurred.

      The Eighth Circuit has stated that “the right to be free from the use of false

evidence to secure a conviction was clearly established in 1989.” Winslow v. Smith,

696 F.3d 716, 738 (8th Cir. 2012). The Eighth Circuit has also explained that the right

to “obtaining fair criminal proceedings” was well-established by Brady v. Maryland,

373 U.S. 83 (1963), where suppression of exculpatory evidence violated due process,

and Napue v. Illinois, 360 U.S. 264 (1959), where use of false evidence violated due

process. White v. Smith, 696 F.3d at 759. Considering this precedent, I find that the
                                            8
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 9 of 22 PageID #: 349



right to a fair trial, free from the use of false evidence and the suppression of potentially

exculpatory evidence, was clearly established in 1997.

      Because Irons has stated a plausible due process claim against Morrell for

violation of a clearly established right, Morrell’s motion to dismiss will be denied as to

Count I.

           Count II: 42 U.S.C. § 1983 – Illegal Detention and Prosecution
                        (Forth and Fourteenth Amendments)

      In Count II, Irons brings a claim against Defendants under § 1983 for deprivation

of his Fourth and Fourteenth Amendment right to be free from illegal detention and

prosecution. Morrell asserts three bases for dismissing this claim as against him: (1)

the statute of limitations; (2) failure to state a claim; and (3) qualified immunity.

                                  Statute of Limitations

      First, Irons’ claim is not time-barred. Morrell argues that Irons’ Fourth and

Fourteenth Amendment claim is analogous to a common law claim for false

imprisonment and relies on Wallace v. Kato, 549 U.S. 384 (2007), which held that the

limitations period on a § 1983 unlawful arrest claim begins to run when the arrestee is

detained pursuant to legal process. Id. at 393. But Irons is attacking his continued

detention and eventual prosecution, not his arrest.

      This case is more analogous to Manuel v. City of Joliet, Ill., 137 S.Ct. 911

(2017), which held that the Fourth Amendment governs claims for unlawful pretrial

detention, even beyond the start of legal process. Id. at 920. On remand, the Seventh

                                             9
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 10 of 22 PageID #: 350



Circuit concluded that the statute of limitations began to run on Manuel’s Fourth

Amendment claim when he was released from custody. Manuel v. City of Joliet, Ill.,

903 F.3d 667, 670 (7th Cir. 2018). A finding that Irons’ claim is not time-barred is

further supported by McDonough v. Smith, 139 S.Ct. 2149 (2019). In McDonough, the

Supreme Court explained that the statute of limitations on a fabricated-evidence claim

challenging the validity of a criminal proceeding begins to run “once the criminal

proceeding has ended in the defendant’s favor, or a resulting conviction has been

invalidated.” Id. at 2158.

      Here, Irons is challenging the validity of the criminal proceedings against him.

The statute of limitations on his claim began to run when his conviction was vacated

in March 2020. Irons filed his complaint on March 8, 2021, well within Missouri’s

five-year statute of limitations. See Robinson v. City of Sikeston, Mo., No. 1:19CV41

RLW, 2020 WL 588606, at *5 (E.D. Mo. Feb. 6, 2020).

                                  Failure to State a Claim

      Moreover, Irons has stated a plausible claim against Morrell for deprivation of

his Fourth and Fourteenth Amendment right to be free from illegal detention and

prosecution. Morrell argues that Irons has failed to state a claim because Irons does not

specifically allege Morrell had a role in his continued detention. Morrell argues further

that dismissal is warranted because malicious prosecution is not punishable under §

1983. In addition, Morrell asserts that, to the extent this claim restates the claim in

Count I, it should be stricken.
                                             10
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 11 of 22 PageID #: 351



          Pretrial detention can violate the Fourth Amendment “not only when it precedes,

but also when it follows, the start of legal process in a criminal case.” Manuel, 137

S.Ct. at 918. Indeed, the Fourth Amendment prohibits officials from detaining a person,

even after the start of legal process, in the absence of probable cause. Id. at 918. Such

a violation can occur, for example, when a judge’s probable-cause determination is

based on police officers’ false statements or fabrications. Id. at 918–19. Further, while

the Eighth Circuit has held that “malicious prosecution by itself is not punishable under

§ 1983,” it has “left open the possibility of a malicious prosecution claim under § 1983,

as either a Fourth Amendment violation of a substantive right or a procedural due

process violation, where plaintiffs have alleged an underlying cognizable constitutional

violation.” Whitt v. City of St. Louis, No. 4:18-cv-1294-RLW, 2019 WL 3819738, at

*3 (E.D. Mo. Aug. 14, 2019).

          Reading Irons’ complaint as a whole, I find that he has sufficiently alleged a

cognizable claim under § 1983 based on the Fourth and Fourteenth Amendments. Irons

alleges Morrell fabricated a police report falsely claiming that he confessed to Stotler’s

assault and provided the report to prosecutors. Compl. ¶¶ 68, 73, 82. He also alleges

that Defendants’ false police reports became the basis for charging and prosecuting

him. Compl. ¶ 82. While it is unclear what role Morrell’s report played in the decision

to continue to detain and prosecute Irons, or what role Morrell played in the fabrication

of other evidence, Irons must only allege facts sufficient to plausibly state a claim for

relief.
                                             11
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 12 of 22 PageID #: 352



      Irons has alleged sufficient facts to raise a reasonable inference that Morrell

fabricated evidence that formed the basis for his continued pretrial detention. If proven,

this would be a violation of Irons’ right to be free from illegal pretrial detention. See

Manuel, 137 S.Ct. at 918–19. Viewing Irons’ allegations most favorably to Irons, his

illegal prosecution claim may also support a procedural or substantive due process

violation. See Whitt, 2019 WL 3819738, at *3–4; Brown v. City of Pine Lawn, Mo.,

No. 4:17CV01542, 2018 WL 950211, at *5–6 (E.D. Mo. Feb. 20, 2018). See also

Weiler v. Purkett, 137 F.3d 1047, 1051 (8th Cir. 1998) (noting it is a violation of

substantive due process to engage “in conduct that is so outrageous that it shocks the

conscience or otherwise offends judicial notions of fairness, or is offensive to human

dignity”). Therefore, Irons has stated a plausible claim against Morrell for deprivation

of his Fourth and Fourteenth Amendment right to be free from illegal detention and

prosecution.

      I also find that this claim should not be stricken as merely a restatement of the

claim raised in Count I. While both claims are predicated on the use of fabricated

evidence, they are based on separate constitutional rights. So long as Irons alleges

sufficient facts to state a claim, he may set out two or more statements of a claim

alternatively or hypothetically, either in a single count or separate counts.

                                  Qualified Immunity

      Morrell is also not entitled to qualified immunity on this claim. In arguing that

he is entitled to qualified immunity, Morrell largely relies on the fact that the Eighth
                                            12
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 13 of 22 PageID #: 353



Circuit has held that malicious prosecution is not a constitutional tort. However, as

noted above, the Eighth Circuit has left the door open for claims of malicious

prosecution where the plaintiff alleges an underlying constitutional violation. And

Irons’ claim is not predicated solely on malicious prosecution. It is premised on Irons’

continued detention and prosecution without probable cause as a result of fabricated

evidence and other police misconduct.

         There should be little doubt that reasonable officers knew at the time of the

events in question that it was unconstitutional to fabricate evidence to secure a person’s

continued detention and prosecution without probable cause. See Hope v. Pelzer, 536

U.S. 730, 741 (2002) (stating “a general constitutional rule” may apply with “obvious

clarity to the specific conduct in question’”); McKinley, 519 F.3d at 814 (explaining

“the key inquiry” in determining whether a right is clearly established is whether “it

would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted”); Vaughn v. Ruoff, 253 F.3d 1124, 1130 (8th Cir. 2001) (“Even in the

complete absence of any decisions involving similar facts, a right can be clearly

established if a reasonable public official would have known her conduct was

unconstitutional.”). At this stage, Morrell is not entitled to qualified immunity on this

claim.

         Because Irons has stated a plausible claim against Morrell for violation of a

clearly established constitutional right, Morrell’s motion to dismiss will also be denied

as to Count II.
                                           13
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 14 of 22 PageID #: 354



                  Count III: 42 U.S.C. § 1983 – Failure to Intervene

      In Count III, Irons brings a claim against Defendants under § 1983 for failure to

intervene to prevent the violation of his constitutional rights. Morrell argues this claim

should be dismissed as against him due to (1) failure to state a claim; (2) qualified

immunity; and (3) the statute of limitations. Because I find qualified immunity

dispositive, Morrell’s motion to dismiss will be granted as to Count III.

      As of 2012, the Eighth Circuit had not recognized a duty to intervene to prevent

constitutional violations other than the use of excessive force. See Livers v. Schenck,

700 F.3d 340, 360 (8th Cir. 2012). And the Eighth Circuit has stated that, “assuming

law enforcement officers have a constitutional duty to intervene outside of the

excessive force context, such a duty was not clearly established in 2006.” Id. Since the

alleged constitutional violations described in Irons’ complaint occurred before 2006,

Morrell is entitled to qualified immunity on this claim.

      Irons argues that it is premature to decide the qualified immunity issue at this

stage. However, “‘unless the plaintiff’s allegations state a claim of a violation of clearly

established law, a defendant pleading qualified immunity is entitled to dismissal before

the commencement of discovery.’” Kulkay, 847 F.3d at 646 (quoting Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985)).




                                            14
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 15 of 22 PageID #: 355



     Count IV: 42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights

      In Count IV, Irons brings a claim against Defendants under § 1983 for

conspiracy to deprive him of constitutional rights. Morrell argues this claim should be

dismissed as against him based on failure to state a claim and qualified immunity.

                                 Failure to State a Claim

      Irons has stated a plausible claim against Morrell for conspiracy to deprive him

of his constitutional rights. To state a claim for conspiracy under § 1983, a plaintiff

must allege “(1) that the defendant conspired with others to deprive him of

constitutional rights; (2) that at least one of the alleged co-conspirators engaged in an

overt act in furtherance of the conspiracy; and (3) that the overt act injured the

plaintiff.” McKinley, 519 F.3d at 814. The plaintiff must also allege a deprivation of a

constitutional right or privilege. Id.

      Here, the second and third element, as well as the requirement of an alleged

deprivation of a constitutional right or privilege, have been adequately pleaded as

established in earlier sections. The remaining question is whether Irons has sufficiently

alleged that Morrell conspired with other Defendants to deprive him of his

constitutional rights. Morrell argues Irons has failed to do so because he does not allege

that Morrell had a “meeting of the minds” with any other Defendant. While Morrell is

correct that the first element requires “allegations of specific facts tending to show a

‘meeting of the minds’ among the alleged conspirators,” Murray v. Lene, 595 F.3d 868,

870 (8th Cir. 2010), Irons’ complaint contains such allegations.
                                            15
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 16 of 22 PageID #: 356



      Irons alleges Morrell participated in investigating Stotler’s assault with other

Defendants. Compl. ¶¶ 17, 20. Among other things, Irons alleges that Morrell

interrogated him and that, during the interrogation, he repeatedly denied any

involvement in Stotler’s assault. Compl. ¶¶ 66, 67, 72. He alleges that Morrell removed

a recording of the interrogation, which was never disclosed, and fabricated a

confession. Compl. ¶¶ 68, 72. He also alleges that another officer similarly fabricated

a confession. Compl. ¶¶ 68, 73. In addition, Irons provides detailed allegations

suggesting that Defendants, acting in concert, fabricated a forensic report; used a

suggestive photo array; gave false statements before trial and false testimony at trial;

and manufactured witness statements. Compl. ¶¶ 43, 56, 83, 107.

      Reading these allegations in the context of the entire complaint and accepting

them as true, I find them sufficient to raise a reasonable inference that Morrell and

other Defendants had an agreement or meeting of the minds. See Ferguson v. Short,

No. 2:14-cv-04062-NKL, 2014 WL 3925512, at *6–7 (W.D. Mo Aug. 12, 2014).

                                  Qualified Immunity

      Morrell is also not entitled to qualified immunity on this claim. As discussed

earlier, Irons has stated plausible claims against Morrell for deprivations of his right to

a fair trial and his right to be free from illegal detention and prosecution. Because

Morrell is not entitled to qualified immunity on those claims, he is also not entitled to

qualified immunity on Irons’ § 1983 conspiracy claim. Accordingly, Morrell’s motion

to dismiss will be denied as to Count IV.
                                            16
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 17 of 22 PageID #: 357



                   Count VI: State Law Claim – Malicious Prosecution

          In Count VI, Irons brings a claim against Defendants for malicious prosecution

under Missouri law. Morrell argues this claim should be dismissed as against him for

failure to state a claim due to a lack of facts supporting causation of damages.

Specifically, Morrell contends this claim should be dismissed because Irons does not

allege that Morrell’s fabricated report, or the removed recording, caused Irons damage.

          To state a claim for malicious prosecution under Missouri law, a plaintiff must

plead six elements: “(1) commencement of an earlier suit against plaintiff; (2)

instigation of the suit by defendant; (3) termination of the suit in plaintiff’s favor; (4)

lack of probable cause for the suit; (5) malice by defendant in instituting the suit; and

(6) damage to plaintiff resulting from the suit.” Edwards v. Gerstein, 237 S.W.3d 580,

582 (Mo. banc 2007). The issue here is whether Irons has sufficiently alleged that

Morrell instigated (caused) Irons’ prosecution and whether Irons suffered damage as a

result.

          The test for whether a defendant caused or instigated a prosecution is whether

the defendant was “actively instrumental in putting the law in force” against the

plaintiff. Hunter v. Karchmer, 285 S.W.2d 918, 929 (Mo. Ct. App. 1955). “While it is

true that merely providing honest information from which prosecution ensues is not

instigation, liability may arise from supplying false information to the prosecuting

official.” Meadowfresh Solutions USA, LLC v. Maple Grove Farms, LLC, 586 S.W.3d

329, 353 (Mo. Ct. App. 2019) (internal quotation marks omitted).
                                             17
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 18 of 22 PageID #: 358



      Irons has sufficiently alleged that Morrell was actively instrumental in putting

the law in force against him by supplying false information to prosecutors. Again, Irons

alleges Morrell fabricated a confession, supplied that confession to prosecutors,

concealed the fact that Irons repeatedly denied any involvement in Stotler’s assault,

and participated in the fabrication of other evidence. Compl. ¶¶ 68, 72 73, 82, 104.

Irons further alleges that Defendants’ false police reports became the basis for charging

and prosecuting him. Compl. ¶ 82. In addition, Irons alleges that he was arrested,

prosecuted, and convicted because of Defendants’ misconduct and based solely on

Defendants’ fabricated evidence. Compl. ¶ 78. These allegations, accepted as true, are

sufficient to raise a reasonable inference that Morrell instigated Irons’ prosecution.

      Irons has also sufficiently alleged that he suffered damage as a result of his

prosecution. Irons alleges he was wrongly convicted and sentenced to decades in prison

because of defendants’ false and manufactured evidence, which caused him a loss of

liberty and severe trauma. Compl. ¶¶ 88, 96. He further alleges that he continues to

experience humiliation, anxiety, depression, and other extreme physical and

psychological pain and suffering. Compl. ¶ 96. These allegations are more than

sufficient to plead that Irons suffered damage as a result of his prosecution.

      Because Irons has sufficiently alleged that Morrell instigated his prosecution and

that he suffered damage as result, Irons has stated a plausible claim against Morrell for

malicious prosecution under Missouri law. Accordingly, Morrell’s motion to dismiss

will be denied as to Count VI.
                                           18
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 19 of 22 PageID #: 359



     Count VII: State Law Claim – Intentional Infliction of Emotional Distress

      In Count VII, Irons brings a claim against Defendants for intentional infliction

of emotional distress under Missouri law. Morrell argues this claim should be

dismissed as against him because (1) Irons has not alleged the necessary elements of

such a claim, (2) the claim is subsumed into Irons’ state law claim for malicious

prosecution, and (3) the claim is barred by the statute of limitations. Because I find

Irons has not stated a plausible claim, Morrell’s motion to dismiss will be granted as to

Count VII.

      To state a claim for intentional infliction of emotional distress under Missouri

law, a plaintiff must plead “extreme and outrageous conduct by a defendant who

intentionally or recklessly causes severe emotional distress that results in bodily harm.”

Gibson v. Brewer, 952 S.W.2d 239, 249 (Mo. banc 1997). To be actionable, however,

the defendant’s conduct must have been “‘intended only to cause extreme emotional

distress to the victim.’” Id. (quoting K.G. v. R.T.R., 918 S.W.2d 795, 799 (Mo. banc

1996)). Indeed, a claim for intentional infliction of emotional distress “will not lie

where the alleged conduct is intended to invade other legally protected interests of the

plaintiff or intended to cause bodily harm.” K.G., 918 S.W.2d at 799.

      The allegations in Irons’ complaint do not support a reasonable inference that

Morrell’s actions were intended only to cause Irons extreme emotional distress. In his

claim for intentional infliction of emotional distress, Irons incorporates each paragraph

of the complaint and alleges that “[t]he actions, omissions, and conduct of Defendants
                                            19
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 20 of 22 PageID #: 360



as set forth above were extreme and outrageous.” Compl. ¶ 161. He further alleges that

such actions were “undertaken with the intent to cause, or were in reckless disregard

of the probability that their conduct would cause, severe emotional distress to Irons.”

Compl. ¶ 161. However, at no point does he allege that any misconduct by Morrell was

solely intended to cause him emotional distress. See Blakeney v. City of Pine Lawn,

Mo., No. 4:19-cv-02017-SNLJ, 2020 WL 4569175, at *8 (E.D. Mo. Aug. 7, 2020).

      Because Irons has not alleged any misconduct by Morrell that was solely

intended to cause him emotional distress, he has failed to state a plausible claim for

intentional infliction of emotional distress under Missouri law. See, e.g., id. (“Having

failed to allege any misconduct by defendants that was solely intended to cause

emotional distress, plaintiff’s emotional distress claims … must fail.”); Gibson, 952

S.W.2d at 249 (affirming dismissal of plaintiffs’ claim because plaintiffs’ allegations

did not support the inference that defendant’s “sole purpose in its conduct” was to

invade plaintiffs’ “interest in freedom from emotional distress”).

                  Count VIII: State Law Claim – Civil Conspiracy

      In Count VIII, Irons brings a claim against Defendants for civil conspiracy under

Missouri law. Morrell maintains that this claim should be dismissed for failure to state

a claim, referencing his argument regarding Irons’ § 1983 conspiracy claim.

      To state a claim for civil conspiracy under Missouri law, a plaintiff must allege

that “‘(1) two or more persons; (2) with an unlawful objective; (3) after a meeting of

the minds; (4) committed at least one act in furtherance of the conspiracy; and (5) the
                                           20
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 21 of 22 PageID #: 361



plaintiff was thereby injured.’” Moses.com Securities, Inc. v. Comprehensive Software

Systems, Inc., 406 F.3d 1052, 1063 (8th Cir. 2005) (quoting Phelps v. Bross, 73 S.W.3d

651, 657 (Mo. Ct. App. 2002)). “To be actionable, the conspiracy must have resulted

in at least one underlying right of action.” Weisman v. Barnes Jewish Hosp., No. 4:19-

cv-00075-JAR, 2020 WL 2800469, at *21 (E.D. Mo. May 29, 2020) (citing Gettings

v. Farr, 41 S.W.3d 539, 541–42 (Mo. Ct. App. 2001)).

      Irons has sufficiently alleged a civil conspiracy among Defendants, including

Morrell, as well as an underlying right of action. As discussed earlier, Irons has alleged

sufficient facts to raise a reasonable inference that Morrell and other Defendants had a

meeting of the minds; that Defendants had an unlawful objective; and that Defendants

committed overt acts in furtherance of that objective. Irons has also sufficiently alleged

that he was injured by Defendants’ overt acts. Moreover, as discussed above, Irons has

stated a plausible claim against Morrell for an underlying right of action—malicious

prosecution. Accepting Irons’ factual allegations as true, I find that he has stated a

plausible claim for civil conspiracy under Missouri law. As a result, Morrell’s motion

to dismiss will be denied as to Count VIII.

                          Irons’ Request for Attorneys’ Fees

      At the end of his complaint, Irons makes a blanket request for damages and

attorneys’ fees. Morrell argues that Irons’ request for attorneys’ fees regarding his state

law claims should be stricken. Irons responds that, under § 1988, he is entitled to

attorneys’ fees if he prevails on any federal claims. Though I recognize that Irons would
                                            21
 Case: 4:21-cv-00293-RWS Doc. #: 61 Filed: 09/15/21 Page: 22 of 22 PageID #: 362



be entitled to reasonable attorneys’ fees were he to prevail on some claims but not

others, I find Morrell’s request unwarranted at this stage. Should Irons prevail on a

federal claim, the issue of reasonable attorneys’ fees can be addressed at that time.

Morrell’s motion to strike will be denied.

                                   CONCLUSION

       For the foregoing reasons, Morrell’s motion will be granted in part and denied

in part.

Accordingly,

       IT IS HEREBY ORDERED that Defendant Richard Morrell’s motion to

dismiss [37] is GRANTED as to Counts III and VII and DENIED as to Counts I, II,

IV, VI, and VIII.

       IT IS FURTHER ORDERED that Defendant Richard Morrell’s motion to

strike Plaintiff Jonathan Irons’ request for attorneys’ fees [37] is DENIED without

prejudice.


                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 15th day of September 2021.




                                             22
